                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                 Western Division


NUSTAR FARMS, LLC                            )
     et al                                   )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )           Case 5:20-cv-04003-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al                                   )
                                             )
       Defendants.                           )
                                             )


           SEALED RESISTANCE AND OPPOSITION TO
              DEFENDANTS’ MOTION TO COMPEL
       Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III, by

counsel, pursuant to Local Rule 7e, respectfully submit this Resistance and Opposition to

the motion to compel filed by defendants, Ryan Lizza and Hearst Magazine Media, Inc.

(the “Defendants”). [ECF No. 106].1

                                 I. INTRODUCTION

       The litigation process is – or should be – a search for the truth. Littlewood v.

Federal Realty Inv. Trust, 2014 WL 6713468, at * 2 (Sup. Mass. 2014); id. Bartsch v.

Lage, 2019 WL 166206, at * 6 (N.J. Super. 2019) (“The discovery rules are to be

construed liberally and broadly to facilitate the search for the truth during litigation”);

Riley v. Goodman, 315 F.2d 232, 234 (3rd Cir. 1963) (“We have long abandoned the


       1
               This Opposition is supported by portions of the transcript of the deposition
of                                 attached as Exhibit “A”.

                                            1

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 1 of 12
adversary system of litigation which regards opposing lawyers as players and the judge as

a mere umpire whose only duty is to determine whether infractions of the rules of the

game have been committed. A trial is not a contest but a search for the truth so that

justice may properly be administered.”).

        Defendants have known the truth all long: that the statements in the article about

Plaintiffs are not only false – they were fabricated by the Defendants. Although they

destroyed original notes, emails and texts, the Defendants produced audiotapes of

interviews between Lizza and his putative “sources”. Those audiotapes prove that the

Defendants intentionally lied in the article. For instance, the article represents that “[o]ne

source, who was deeply connected in the local Hispanic community, had personally sent

undocumented workers to Anthony Nunes Jr.’s farm for jobs. ‘I’ve been there and bring

illegal people,’ the source said, asserting that the farm was aware of their status”. In

truth, the source sent people to the farm in 2003-2004, years before the Nuneses

purchased the farm in 2007. [              Dep., pp. 15-17, 67, 89, 103-106]. Significantly,

as the audiotape2 reveals, the source told Lizza expressly and unequivocally:

        LIZZA:           “So you’ve sent people who are illegal to NuStar?

        SOURCE:          “I mean I don’t know if they are legal or not”.

[Lizza 1036 at 16:35 (emphasis added)]. When           was under oath at      deposition, the

source testified that:




        2
             The audiotape of Lizza’s interview with this source was produced by the
Defendants and marked “Lizza 1036”.

                                               2

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 2 of 12
[          Dep., pp. 112-113]. The source never told Lizza that NuStar Farm was aware

of the status of any workers that the source sent. Indeed, the source confirmed that

had never met or ever spoken with Anthony Nunes, Jr., Anthony Nunes, III or anyone

else from NuStar Farms. [           Dep., pp. 18, 49-50, 96-97, 103, 115]. The Esquire

article further represents that a “second source, who claimed to be an undocumented

immigrant, also claimed to have worked at NuStar for several years, only recently leaving

the dairy … This source … did not want to speculate about the immigration status of

fellow employees”. In truth, as the audiotape3 reveals, the second source did not claim to

be undocumented. Rather, in response to a specific question from Lizza, the source

stated that he was not a “legal citizen of the United States”. And, he did not “recently”

leave the NuStar dairy. He left in 2017 over a year before Defendants published the

article. And, the source was, in fact, fully documented. [See              Dep., p. 251].

And, far from saying he did not want to “speculate about the immigration status of fellow

employees”, the source actually stated that he did not know (“no se”) the immigration




       3
              The audiotape of Lizza’s interview with this second source was produced
by the Defendants and marked “Lizza 1036”.


                                            3

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 3 of 12
status of other NuStar employees. [Lizza 1030 (audiotape at 3:56, 4:25].            In sum,

Defendants’ statements published in the article are almost entirely fabricated.

        Defendants’ motion seeks to distract from the truth and create issues where none

exist. Every single NuStar employee was documented at the time of employment. The

papers for each employee have been produced in discovery. The NuStar employees

willingly agreed to be deposed. They want to answer questions. The deposition of

                               was nothing short of an exercise in harassment, with counsel

for the Defendants asking about prior traffic tickets, including a citation for failure to

wear a seatbelt. Defendants’ goal is to scare the NuStar employees. Harassment and

intimidation of witnesses and use of theatrical motions to create a Twitter spectacle

transforms litigation into a mere game and renders the entire judicial process – the search

for the truth – futile and illusive.

                                       II. DISCUSSION

        The Federal Rules authorize broad discovery. See, e.g., Fed. R. Civ. P. 26(b)(1)

(“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense.”). For purposes of pretrial discovery, relevancy “has been

construed broadly to encompass any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Daniels v. City of

Sioux City, 294 F.R.D. 509, 512 (N.D. Iowa 2013) (quoting Oppenheimer Fund, Inc. v.

Sanders, 437 U S 340 351 (1978)). “Discovery Rules are to be broadly and liberally

construed in order to fulfill discovery’s purposes of providing both parties with

‘information essential to the proper litigation of all relevant facts, to eliminate surprise,




                                              4

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 4 of 12
and to promote settlement.’” Daniels, 294 F.R.D. at 512 (quoting Marook v. State Farm

Mut. Auto Ins. Co., 259 F.R.D. 388, 394 (N.D. Iowa 2009)).

       Defendants’ motion contains a series of misstatements that must be addressed at

the outset:

       ●      Plaintiffs and their counsel are not pressuring employees to not invoke the
              Fifth Amendment during depositions. This is a categorically false
              statement.

       ●      The NuStar employees did nothing wrong and will not assert the Fifth
              Amendment or refuse to answer any questions. Contrary to Defendants’
              argument, the NuStar employees have not received a “clear signal from
              their employer as to what answers to provide and not provide”. This is a
              categorically false statement as is Defendants’ inflammatory speculation
              that any employee will “lie under oath, allowing untruthful testimony to be
              entered into the record”.

       ●      Plaintiffs and their counsel did not cause the “independent counsel” to be
              fired by                           .                          fired the
              lawyer himself. Plaintiffs were not at the deposition. Plaintiffs’ counsel
              appeared remotely, and never spoke with the witness.

       ●      Plaintiffs’ counsel has not stymied Defendants’ ability to gather relevant
              information from any current NuStar employees. Plaintiffs’ produced all
              employment records and duly identified each employee. Plaintiffs’
              counsel agreed to accept a deposition subpoena for each employee,
              sparing each employee the inconvenience of having Defendants’ ex-
              Marshalls serve the employees at the employees’ homes. Plaintiffs and
              their counsel, for good reason, were and are concerned about Defendants’
              numerous attempts to harass and intimidate the NuStar employees.
              Defendants’ agents (ex-United States Marshalls) descended upon a local
              sheriff, looking for information about a former NuStar employee. The Ex-
              Marshalls have made it clear that they know where the employees live and
              are driving past the employees’ homes.

       ●      NONE of the documents produced in discovery by Plaintiffs or the SSA
              “demonstrate that the six subpoenaed NuStar employees—who were
              employed by NuStar before, during, and after the article was published …
              could have criminal exposure under 8 U.S.C. § 1324c, and that their
              testimony may incriminate them”. These defamatory statements are
              categorically false.




                                           5

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 5 of 12
             Each of the NuStar employees has a green card or a driver’s license,
             identification card or social security card.

                                        green card and social security card, copies of
             which were obtained at the time he was employed, were produced in
             discovery by NuStar:




             The fact that the social security numbers reported by NuStar did not match
             the SSA’s records is irrelevant. Inclusion of a worker’s name on a no-
             match letter4 makes no statement about the worker’s immigration status.
             Mismatches can result from a variety of reasons, including typographical
             errors (misspellings), clerical errors, mis-transposition of a number, an
             incomplete W-4, mistakes by the SSA, name changes, fraud/identity theft.

             In Aramark Facility Services v. SEIU, Local 1877, the Ninth Circuit Court
             of Appeals stated that SSA no-match letters “do not indicate that the
             government suspects the workers of using fraudulent documents. Rather,
             they merely indicate that the worker’s earnings were not being properly
             credited”. 530 F.3d 817, 828 (9th Cir. 2008).

             Significantly, the mere receipt of a no-match letter or other no-match
             notice does not, standing alone, constitute “constructive knowledge” on
             the part of an employer that the referenced employee is not work
             authorized.
             https://www.justice.gov/sites/default/files/crt/legacy/2010/12/29/FAQs.pdf

             Defendants’ counsel argues that the Forms I-9, social security cards, and
             identification documents are, in many instances, insufficient and/or
             fraudulent on their face. This was on stark display in the (yet completed)
             deposition of                          , the first NuStar employee to
             testify.” These statements are categorically false.


      4
             In response to the Court’s Order, the SSA returned no no-match letters
between 2007 and 2019. The first no-match letters were received by NuStar after
Defendants were put on notice of the claims raised by Congressman Devin Nunes.

                                          6

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 6 of 12
                                   is fully prepared to testify about the
           circumstances under which he obtained his green card.

     ●     Defendants’ counsel states that the “five other employees for whom
           subpoenas were accepted by NuStar’s attorney—for all of whom, the SSA
           has no record of having issued the SSNs they tendered to NuStar to gain
           employment at the farm—have I-9s, supporting documents, and other
           matters bearing similar indicia of illegal conduct.”

           These sweeping statements are untrue.

     ●     No misrepresentations were made to the Court or opposing counsel
           concerning the NuStar employees. Counsel for NuStar has repeatedly and
           consistently indicated his concern that the Defendants and their agents will
           attempt to tortiously interfere with NuStar’s business, including its
           relationships with its employees, given the express evidence that
           Defendants’ fabricated the quotations attributed to the sources cited in the
           Esquire article.

           Between February 2, 2021 and February 6, 2021, during a discussion of
           concerning Defendants’ counsel’s desire to communicate with NuStar
           employees, Plaintiff’s counsel reiterated his concerns: “Given the
           seriousness of Lizza’s misconduct as revealed on the audiotapes, we
           are concerned more than ever now that the Defendants and their
           agents will attempt to tamper with witnesses, including
           (who is now under subpoena) and NuStar employees. Lizza has
           shown that he has no problem fabricating evidence. There is a real
           danger being in his presence or in the presence of any agent of Hearst
           at this point … You are entitled to whatever examination you want,
           but you are not entitled to harass and intimidate NuStar’s employees
           as part of a fishing expedition to dig up ex post facto something to
           defend Lizza’s intentional misreporting.”

           After Defendants identified the employees they wanted to depose,
           Plaintiffs’ counsel facilitated the employee depositions, but was firm he
           would object to any form of harassment, intimidation or discrimination
           against the employees at the depositions. Plaintiffs’ counsel never
           represented that he would be representing the NuStar employees at the
           depositions.

           Title 8 U.S.C. § 1324b(6) provides that “refusing to honor documents
           tendered that on their face reasonably appear to be genuine shall be treated
           as an unfair immigration-related employment practice if made for the
           purpose or with the intent of discriminating against an individual in
           violation of paragraph (1).”



                                        7

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 7 of 12
                 The documents tendered to NuStar by employees, including
                             , on their face reasonably appeared to be genuine. NuStar was
                 required to accept the documents, and could not refuse to honor them.

                 Plaintiffs and their counsel have consistently denied Defendants’
                 insinuations that Plaintiffs’ document production and the SSA’s response
                 to the Court’s order create “serious issues for the NuStar employees,
                 including potential criminal exposure.”

A.     NuStar Obtained Independent Counsel For Its Employees

       As Plaintiffs’ counsel informed the Court at the May 13, 2021 status conference,

NuStar actively searched for (and subsequently found) competent independent counsel to

appear with its employees at the depositions.5 Defendants’ counsel was informed of the

fact that the employees have counsel. In spite of the fact that the NuStar employees have

independent counsel, Defendants refuse to proceed with the depositions. Defendants

refuse to proceed with the employee depositions because they want to litter the deposition

transcripts with references to the “Fifth Amendment”, which the Defendants will then use

to attempt to intimidate the NuStar employees and inflame and prejudice the Jury. The

Defendants do not care about the interests of the employees. The Defendants have

already severely prejudiced and defamed the employees and violated their rights under

Federal law by calling them “illegal alien[s]”. [Def. Mot. To Compel, p. 3]. Defendants

falsified facts in the Esquire article, and they do not want the NuStar employees to

corroborate the truth: that the NuStar employees are fully authorized to work in the

United States.

       Defendants’ motion is a brazen effort at character assassination motivated by a

desire to hide their own wrongdoing. In their motion, p. 2, Defendants falsely state that


       5
               NuStar has not identified new counsel because the moment it does,
Defendants’ counsel will contact the lawyer and engage in efforts to intimidate the
attorney and threaten ethics violations.

                                              8

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 8 of 12
Plaintiffs “intend to pressure the witnesses to provide false testimony” and that one of

Plaintiff’s employees “submitted fraudulent documents to gain employment at NuStar.”

These scandalous and defamatory statements must be stricken. They are completely

untrue.

          There is no need for the Court to take the unprecedented step of appointing

counsel for witnesses who already have an attorney. There is certainly no need to appoint

counsel for witnesses who do want or need lawyers. Defendants argue that “Mr. Biss’s

behavior leading up to the employee depositions, during the first deposition of an

employee, and since the deposition was adjourned, calls into serious question whether

any counsel Plaintiffs have engaged or will engage to represent NuStar’s employees will

be free to provide independent, loyal, competent, diligent and conflict-free representation

to the employees.” This non sequitor is patently untrue. NuStar and its employees want

the depositions to proceed. They diligently sought out and obtained independent counsel.

Counsel and the witnesses are ready to proceed.

B.        The NuStar Employees Will Produce Whatever Documents They Have

          The NuStar employees recognize that the subpoenas request the production of

certain documents. The first employee witness (                                 ) testified

that he did not bring the documents with him because he had just come from work.

          Prior to the employee depositions, each will produce any and all documents in

their possession and control that are responsive to the subpoena duces tecum. Since

many of the workers have been employed by NuStar for nearly 14 years, Defendants

should not be surprised that the employees do not have copies of the original




                                            9

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 9 of 12
“identification documents presented to NuStar”. NuStar has the documents, however,

and has produced them for each employee.

C.      The NuStar Employees Must Be Protected From Harassment By Defendants

        Plaintiffs’ counsel’s limited objections at the deposition were proper and were

intended to call out the Defendants’ overt harassment of the NuStar employee. No effort

was made to “signal to the witness how to answer questions” or to “coach[] the witness to

testify in a certain way.” Counsel for the Defendants got answers to all his questions,

including those about                                 traffic tickets. The deponent was never

instructed not to answer. Indeed, he wanted to answer all questions. Plaintiff’s counsel

sought a side bar with counsel for the witness to determine whether the witness wanted to

take the Fifth Amendment. The witness did not, which is why the witness terminated the

lawyer with absolutely no prompting by Plaintiffs’ counsel.

        Defendants want the Court to force the NuStar employees to hire counsel of the

Defendants’ choice, someone who will advise the NuStar employees to not answer

questions. Defendants will then use the Fifth Amendment to argue that the Esquire

article is true or substantially true. The NuStar employees did nothing wrong. They have

the right to testify and they want to testify.

                                       CONCLUSION

        Defendants’ motion is replete with falsehoods and unnecessary ad hominem

attacks on Plaintiffs, Plaintiffs’ employees and Plaintiffs’ counsel – so many that it is

impossible to respond to all of them. The misstatements and attacks are undignified, and

are intended to stir up controversy on the Internet, where Defendants’ counsel’s

statements are republished with gusto. Plaintiffs and their counsel are trying to protect



                                                 10

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 10 of 12
the employees from harassment, intimidation, and outright threats by the Defendants.

Plaintiffs and their counsel have facilitated the depositions because the employees want

to testify and Plaintiffs want to expose the truth about the Esquire article. NuStar found

independent counsel for its employees. There is absolutely no reason for the Court to

intervene at this point.

        For the foregoing reasons, Plaintiffs respectfully request the Court to deny the

Defendants’ motion to compel.



DATED:          June 1, 2021



                               NUSTAR FARMS, LLC
                               ANTHONY NUNES, JR.
                               ANTHONY NUNES, III


                               By:   /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net
                                     (Admitted Pro Hac Vice)

                                     Joseph M. Feller, Esquire
                                     (Iowa State Bar No. AT0002512)
                                     Koopman, Kennedy & Feller
                                     823 3rd Avenue
                                     Sibley, Iowa 51249
                                     Telephone:     (712) 754-4654
                                     Facsimile:     (712) 754-2507
                                     jfeller@kkfellerlaw.com

                                     Counsel for the Plaintiffs




                                           11

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 11 of 12
                           CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2021 a copy of the foregoing was served via email

in PDF on counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Joseph M. Feller, Esquire
                                    (Iowa State Bar No. AT0002512)
                                    Koopman, Kennedy & Feller
                                    823 3rd Avenue
                                    Sibley, Iowa 51249
                                    Telephone:     (712) 754-4654
                                    Facsimile:     (712) 754-2507
                                    jfeller@kkfellerlaw.com

                                    Counsel for the Plaintiffs




                                           12

Case 5:20-cv-04003-CJW-MAR Document 163-3 Filed 09/16/21 Page 12 of 12
